Opinion issued April 29, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00046-CR
          01-04-00047-CR
____________

JASON DUMONT HENSLEY, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 56th District Court
Galveston County, Texas
Trial Court Cause Nos. 03CR0180 and 03CR3014



 
MEMORANDUM  OPINION
           Appellant  filed a motion to dismiss the above-referenced appeals.  The motion
complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).